Case 2:16-cv-06794-AB-JC Document 196 Filed 05/10/19 Page 1 of 3 Page ID #:11634



   1   Nancy G. Ross
       nross@mayerbrown.com
   2   Brian D. Netter
        bnetter@mayerbrown.com
   3   Samuel P. Myler
        smyler@mayerbrown.com
   4   MAYER BROWN LLP
       71 South Wacker Drive
   5   Chicago, IL 60606
       Telephone: 312.782.0600
   6   Facsimile: 312.701.7711
   7   Attorneys for Defendants
   8
                           UNITED STATES DISTRICT COURT
   9
                         CENTRAL DISTRICT OF CALIFORNIA
  10

  11    CLIFTON W. MARSHALL, et al.,           Case No. 16-CV-6794 AB (JCx)
  12                   Plaintiffs,             DEFENDANTS’ NOTICE OF
                                               MOTION AND EVIDENTIARY
  13          v.                               OBJECTIONS
  14    NORTHROP GRUMMAN
        CORPORATION, et al.                    Date: June 7, 2019
  15                                           Time: 10:00 a.m.
                       Defendants.             Judge: Hon. André Birotte Jr.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              DEFS.’ NOTICE OF MOTION AND EVIDENTIARY OBJECTIONS
                                                                   Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 196 Filed 05/10/19 Page 2 of 3 Page ID #:11635



   1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2         PLEASE TAKE NOTICE that by submission to the Honorable André
   3   Birotte Jr. of the United States District Court for the Central District of California,
   4   350 W. 1st Street, Courtroom 7B, Los Angeles, CA 90012, Defendants will move
   5   on June 7, 2019 to exclude ¶¶ 11(c), 11(d) and 142-159 of Martin Schmidt’s
   6   Expert Report and related testimony on behalf of Plaintiffs on the grounds that his
   7   testimony does not satisfy the requirements of Federal Rule of Evidence 702,
   8   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and its
   9   progeny. Defendants file this motion at this time because it addresses evidentiary
  10   issues related to the Court’s consideration of Defendants’ Motion for Summary
  11   Judgment.
  12         Defendants recognize that the Court’s order of February 8, 2019 (Dkt. 179)
  13   instructed that the Court would hear Defendants’ motions to exclude the reports
  14   and testimony of two of Plaintiffs’ expert witnesses (Steve Pomerantz and David
  15   Witz) at the hearing on Defendants’ Motion for Summary Judgment on June 7,
  16   2019 given that they constitute evidentiary objections related to Defendants’
  17   Motion for Summary Judgment. Defendants accordingly have also set this
  18   additional motion setting forth evidentiary objections as to Plaintiffs’ reliance at
  19   summary judgment on their third expert witness, Martin Schmidt, to be heard on
  20   June 7, 2019.
  21         This motion is made after conferring with counsel pursuant to L.R. 7-3 on
  22
       April 25, 2019. The parties were unable to reach a resolution that would eliminate
  23
       the need to file this motion.
  24
             This motion is based on this Notice of Motion and Motion, the
  25
       accompanying Memorandum of Points and Authorities, the Declaration of Nancy
  26
       Ross, and the attached exhibit.
  27

  28

                                                    DEFS.’ NOTICE OF MOTION AND EVIDENTIARY OBJECTIONS
                                                                         Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 196 Filed 05/10/19 Page 3 of 3 Page ID #:11636



   1

   2    Dated: May 10, 2019                   MAYER BROWN LLP
                                              Nancy G. Ross
   3                                          Brian D. Netter
                                              Samuel P. Myler
   4
                                              By:    /s/ Nancy G. Ross
   5                                                 Nancy G. Ross
   6                                          Attorneys for Defendants
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                              DEFS.’ NOTICE OF MOTION AND EVIDENTIARY OBJECTIONS
                                                                   Case No. 16-CV-6794 AB (JCx)
